In an action for a separation, defendant husband appeals from an order of the Supreme Court, Kings County, entered July 20, 1966, which directed him to *822pay temporary alimony of $300 per week and a counsel fee of $5,000 in two equal installments of $2,500. Order modified (1) by reducing the amount for temporary alimony to $150 per week and the amount for counsel fee to $750, and (2) by directing the counsel fee to be paid forthwith, with leave to plaintiff to apply to the Trial Justice for an additional counsel fee allowance. As so modified, order affirmed, without costs. On the present record, the awards were excessive to the extent indicated. The present awards, based on conflicting affidavits, should have no effect upon the trial court in its determination as to permanent alimony and an additional counsel fee allowance, which determination should rest solely upon the proof adduced at the trial (Goldberg v. Goldberg, 20 A D 2d 806; El Khouri v. El Khouri, 22 A D 2d 687). Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.